DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 10/26/21 has been considered and entered.  Claims 2 has been canceled.  Claims 1 and 3-8 remain in the application.

In light of the amendment filed 10/26/21, the 35 USC 103 rejection has been withdrawn, however, the following rejections have been necessitated by the amendment.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-004552 in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341).
JP 2014-004552 teaches a coating process whereby a cationically painted coated substrate having claimed first color coating layer (step 1) is coated with a 1st base coat (step 2) then coated with a second base layer (step 3) and then coated with a clear coat (step 4).  The coated layers (steps 2-4) can be hardened simultaneously (claim 1 and [0011]-[0015].  The dispersion has a pigment B, water and a rheology agent and the pigment is up to 4.5 mass %.  The pigment has a metal oxide coating thereon [0072] and the pigment includes the claimed 30-90 mass % solids of pigment in the dispersion.

Komatsu et al. (5,718,950) teaches prior to coloring a substrate it is known to apply an electrodeposited primer layer and possible an intermediate layer (col. 1, lines 53-60).
Matsuno et al. (2002/0082341) teaches it is known to apply a coloring paint to a substrate with an intermediate layer including an electrodeposited paint [0133].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 2014-004552 process to include a “5th” layer of electropaint over the coloring layer as evidenced by either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) with the expectation of achieving similar success.
Regarding claim 1, while the Examiner acknowledges the claimed thickness of the base layer is 0.2-3 microns which is outside the range disclosed of 5-10 microns [0016] but the Examiner takes the position that one skilled I the art would have had a reasonable expectation of similar success absent a showing to the contrary.  In addition, the specification and claim 2 (now canceled) taught similar results with up to 5 micron thickness.  
Regarding the base resin being now acrylic, polyester or epoxy, Matsuno et al. (2002/0082341) teaches using epoxy as the base resin [0020]-[0029] as well as polyesters and acrylic resins [0082].

Regarding claims 3 and 5, the claimed luminance, brilliance and L-value are not taught, however, the dispersions, materials and coating are similar and hence one skilled in the art would have had a reasonable expectation of these characteristics absent a showing to the contrary.
Regarding claim 4, the base film (step 2) can include pigments as hence would be colored or without pigments which would be transparent.  

Regarding claim 8, the clear coat (step 4) includes a hydroxyl and polyisocyanate resins (claim 1 and [0150]-[0190]).

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 further in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341).
Kunikiyo et al. (5,731,089) teaches a process of coating a whereby a paint A is applied cationically to a metal article (step 1), and cured, applying a primer layer B (step 2). A base paint layer C (step 3) and a clear coat layer (step 4) whereby the primer layer B, base layer C and clear coat (steps 2-4) are heated simultaneously (col. 1, lines 50-67 and col. 2, line 20 – col. 5, line 67).
Kunikiyo et al. (5,731,089) fails to teach the claimed dispersion content of the base paint including the solids content as well as the pigment having a metal oxide coating thereon.
JP 2014-004552 teaches these limitations as detailed above.
Therefore it would have been for one skilled in the art to have modified Kunikiyo et al. (5,731,089) process to include the claimed solids content of the dispersion as well 
Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 004552 fail to teach a separate electrodeposited layer (E) over the substrate prior to applying the colored paint (W).
Komatsu et al. (5,718,950) teaches prior to coloring a substrate it is known to apply an electrodeposited primer layer and possible an intermediate layer (col. 1, lines 53-60).
Matsuno et al. (2002/0082341) teaches it is known to apply a coloring paint to a substrate with an intermediate layer including a electrodeposited paint [0133].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 004552 process to include a “5th” layer of electropaint between the coloring layer as evidenced by either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) with the expectation of achieving similar success.
Regarding claim 1, Kunikiyo et al. (5,731,089) teaches a thickness of the dried film of base paint B of 1-20 microns (col. 5, lines 1-3).
Regarding the base resin being now acrylic, polyester or epoxy, Matsuno et al. (2002/0082341) teaches using epoxy as the base resin [0020]-[0029] as well as polyesters and acrylic resins [0082] and Komatsu et al. (5,718,950) teaches acrylic or polyester for the base film resin (col. 2, lines 30-40 and col. 3, lines 15-30).
Regarding claims 3 and 5, the claimed luminance, brilliance and L-value are not taught, however, the dispersions, materials and coating are similar and hence one skilled in the art would have had a reasonable expectation of these characteristics absent a showing to the contrary.

Regarding claim 7, the aqueous primer layer B can include a surfactant which would meet the claimed surface adjusting agent (col. 4, lines 63-65).
Regarding claim 8, the clear coat (step 4) includes a hydroxyl and polyisocyanate resins (JP 2014-004552 claim 1 and [0150]-[0190]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-004552 in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) or Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 further in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341).
Features detailed above concerning the teachings of JP 2014-004552 in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) or Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 further in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) are incorporated here.
JP 2014-004552 in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) or Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 further in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) fail to teach the use of cellulose nanofiber as a rheology control agent, i.e. thickening agents.

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 2014-004552 in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) or Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 further in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) dispersion to include a thickening agent of cellulose nanofiber as evidenced by JP-5939695 with the expectation of achieving similar success.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued JP 2014-004552 teaches against an intermediate layer and hence would teach away from the combination as recited.
The Examiner disagrees.  The combination with Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) is relied upon for substituting a cationic or anionic electrodeposited coated substrate (substrate having a coating) with the actual deposition of the cationic or anionic layer to a substrate, i.e. producing the same cationic or anionic 
 
Applicant argues the amount of effect pigment dispersion is different as JP 2014-004552 teaches as high as 25% and the claim teaches as low as 30%.
While the Examiner acknowledges this difference, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of similar success as the amounts are so close (within 5%) absent a showing to the contrary.  To date, no showing has been supplied only arguments to the contrary and if a showing is provided (along with claims commensurate in scope) the Examiner will reconsider his position.   

Applicant argued Kunikiyo et al. (5,731,089) teaches an effect coating film thickness of 0.2-3 but prior art teaches 5-30 microns.
The Examiner disagrees.  Kunikiyo et al. (5,731,089) teaches a thickness of the dried film of base paint B of 1-20 microns (col. 5, lines 1-3) as detailed above.

Applicant argued the base paint is selected from acrylic, polyester or epoxy and the prior art teaches polyurethanes.
Matsuno et al. (2002/0082341) teaches using epoxy as the base resin [0020]-[0029] as well as polyesters and acrylic resins [0082]. Komatsu et al. (5,718,950) teaches acrylic or polyester for the base film resin (col. 2, lines 30-40 and col. 3, lines 15-30).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715